Allowable Subject Matter
Claims 1-3, 5-14, and 16-26 are allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/16/21 and 3/21/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAHID K KHAN/Examiner, Art Unit 2178